HOFFMAN, Presiding Judge,
concurring.
I reluctantly concur.
The majority correctly follows the case of German v. State (1981), Ind., 428 N.E.2d 234. Although I disagree with the majority opinion in German, supra, I am compelled to follow it.
The Legislature in passing Ind.Code § 35-4.1-1-3 went beyond the state or federal constitutional requirements, and the Indiana Supreme Court has required strict adherence to its terms. I think the next session of the Indiana General Assembly should look at this statute.